Lyok, J.
The defendant was convicted of the crime of larceny at the October term, 1872, of tbe circuit court for Dunn county, and was thereupon sentenced by the court to imprisonment for a term of years in the state prison. No writ of error has been sued out to remove the record to this court for review ; neither does the case come here on .the report of the circuit judge. Hence it must be here on exceptions, if at all. The statute which provides for bringing criminal cases to this court on exceptions (B. S., ch. 180, secs. 7 and 9; Tay. Stats., 1945-6, §§ 7 and 9), requires that the exceptions be reduced to writing and presented to the court before the end of the term at which the defendant is convicted, and be allowed and signed by the judge. If these requirements are not complied with, this court obtains no jurisdiction to determine the exceptions, and the defendant is driven to his writ of error. Moreover, the record must show such compliance affirmatively.
The .exceptions relied upon by the defendant are contained *307in tbe bill of exceptions signed by the judge; and this is, probably, a sufficient allowance and signing of them. But the certificate of the judge to such bill bears date December 30,1872. Intermediate the commencement of the October term, 1872, of the circuit court for Dunn county, and the date of such certificate, terms of the circuit court for three other counties in the same circuit were appointed by law to be held. Laws of 1872, p. 346 (appendix). There is nothing in the record to show that the exceptions were presented to the judge until the date of the certificate, and there is a very strong presumption that this was after the adjournment of the term at which the defendant was convicted.
The record failing to show that this court has jurisdiction, the exceptions must be dismissed.
By the Court. — It is so ordered.